Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 1 of 30 PageID: 4616



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  PAUL WILLIAMS and MAKSWILL
                                                    Civ. No. 14-5544 (KM) (MAH)
  GRP. CORP.

                  Plaintiffs,                                  OPINION

  v.

  YING ZHOU, GUOLIANG TIAN, and
  JIHAHAO 1 INT’L GRP., LTD.

                 Defendants.



 KEVIN MCNULTY, U.S.D.J.:
       This matter between Plaintiffs, Paul Williams and Makswill Group
 Corporation (“Makswill”), and the Defendants, Ying Zhou, Guoliang Tian, and
 Jiahao International Group, Ltd. (“Jiahao”) has been pending since September
 2014. It is an object lesson in the consequences of failure to embody a
 commercial relationship in a clear written contract. This action, moreover, has
 been plagued by procedural missteps from counsel on both sides. By way of
 background to Defendants’ renewed motion for summary judgment and the
 Plaintiffs’ cross-motion for summary judgment, I highlight some of this matter’s
 relevant procedural history.
       The parties have collectively moved (or attempted to move) for summary
 judgment eight times. (See DE 10; DE 121 & 122; DE 133 & 134; DE 138 &
 139; DE 168; DE 176; DE 189; DE 194) All but the currently pending motions
 have been terminated or denied by this Court, often for failure to comply with
 the Local Civil Rules of this district and the Federal Rules of Civil Procedure.
 (See DE 72; DE 127; DE 150; DE 164; DE 165; DE 166; DE 185) For example,


 1      The parties render this name, I assume correctly, as “Jiahao.” The clerk is
 directed to correct the caption.


                                         1
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 2 of 30 PageID: 4617



 on March 14, 2016, when administratively terminating the first summary
 judgment motion, I admonished the plaintiff as follows:
       The motion for summary judgment was filed some 7 days after the
       complaint had been answered. It is premature, and it lacks the
       statement of undisputed facts as required by Local Rule 56.1. It
       raises multiple issues of fact about the formation of the alleged
       contract, in advance of any discovery. . . . The court may deny or
       defer summary judgment motion when opposing discovery has not
       had the opportunity for discovery so it can marshal the necessary
       facts. See Fed. R. Civ. P. 56(d). Leave to file summary judgment
       motions shall be sought from the Magistrate Judge when discovery
       is complete.

 (DE 72)
       Three years later, I provided additional guidance. For clarity, I outlined
 exactly what was deficient about the motions as submitted, this time focusing
 on the Defendants:
             THIS MATTER having come before the Court upon the
       motion of Plaintiffs Paul F. Williams (“Williams”) and Makswill
       Group Corporation (“Makswill”) (DE 133) for summary judgment
       and. the motion of Defendants Ying Zhou (“Zhou”), GuoliangTian
       (“Tian”), and Jihahao International Group, Ltd. (“Jihahao”) for
       summary judgment (DE 138, 139); and
             IT APPEARING that Local Civil Rule 56.1(a) requires that a
       motion for summary judgment include a numbered statement of
       material facts, cited to the relevant portions of the record, and that
       the opposition to a motion for summary judgment include a
       responsive statement of material facts; and
             IT FURTHER APPEARING that, under Local Civil Rule
       56.1(a), “[e]ach statement of material facts shall be a separate
       document (not part of a brief] and shall not contain legal
       arguments or conclusions of law”; and
             IT FURTHER APPEARING that Defendants’ motion (DE 138,
       139) for summary judgment does not include a statement of
       material facts not in dispute pursuant to Local Civil Rule 56.1; and
             IT FURTHER APPEARING that Defendants’ opposition (DE
       142 to 146) to Plaintiffs motion for summary judgment does not
       furnish a responsive statement of material facts not in dispute
       pursuant to Local Civil Rule 56.1; . . . .




                                       2
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 3 of 30 PageID: 4618



 (DE 150) I therefore ordered the Defendants’ motion for summary judgment
 stricken. (Id.) I further ordered that the Defendants’ papers in opposition to
 Plaintiffs’ motion be stricken and granted leave to refile an opposition that
 conformed with L. Civ. R. 56.1. Ultimately, this order had no effect on the
 parties’ compliance. Both sides’ briefing failed to conform with Fed. R. Civ. P.
 56 and L. Civ. R. 56.1. Therefore, on March 25, 2019, I issued an opinion and
 order outlining in detail how the parties failed to comply with the local rules
 and I ultimately denied the Plaintiffs’ motion for summary judgment. (DE 164
 at 4–7, 19; DE 165)
       Six weeks later, on May 14, 2019, Defendants filed another motion for
 summary judgment. (DE 168) Plaintiffs then cross-moved for summary
 judgment. (DE 176) Again, these motions failed to meaningfully comply with
 Rule 56 or Local Rule 56.1. Therefore, at a conference held on October 8, 2019,
 Magistrate Judge Hammer outlined the deficiencies in the papers that were
 hampering the Court’s efforts to identify the material facts that remained in
 dispute. The motions were then administratively terminated. (DE 185) Judge
 Hammer issued an order, which would be redundant in most cases, requiring
 that any subsequent summary judgment motion conform to the rules:
       As discussed during the telephone conference held on the record
       on October 8, 2019, any renewed motion for summary judgment
       shall be filed by November 15, 2019, any opposition shall be filed
       by December 15, 2019, and any reply shall be filed by January 7,
       2020. If the parties file cross-motions for summary judgment, they
       shall strictly adhere to Local Civil Rule 7.1(h). So Ordered by
       Magistrate Judge Michael A. Hammer on 10/9/2019

 (DE 186) Defendants then sought an extension to file a “revised” summary
 judgment motion. (DE 187) Judge Hammer granted that request and again
 reminded the parties that “All papers must comply with Local Civil Rules 7.1,
 7.2, and 56.1.” (DE 188)
       This Court has given ample warning(s) that it expects counsel to comply
 with applicable rules when submitting motions for summary judgment. Now
 pending before this Court is the Defendants’ renewed motion for summary



                                       3
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 4 of 30 PageID: 4619



 judgment (DE 189) on all Counts of the Amended Complaint (DE 81) and
 Plaintiffs’ cross-motion for summary judgment (DE 194).
          These motions, too, fall well short of procedural requirements, though
 not quite as far short as their predecessors. I have more or less thrown up my
 hands at this point and considered the motions as presented.

     I.      Background 2
          The parties have revised prior briefing but only incompletely corrected
 the flaws specifically identified by this Court. For example, the brief submitted
 by Mr. Irwin on behalf of Defendants makes factual assertions that are not
 cited to the statement of material facts (where indeed they do not appear), or to
 the record. (Compare DSOF with DE 189 at 3–9.) Likewise, the Defendants
 often fail to cite to any evidence when denying Plaintiffs’ statement of material
 facts. (See DRSOF, passim.) Plaintiffs for their part frequently refer to facts in
 their cross-motion that do not appear in their statement of facts, or cite to facts
 without reference to any supporting evidence in the record. (Compare PSOF
 with DE 194-1 at 12–21) 3



 2      For ease of reference, certain key items from the record will be abbreviated as
 follows:
          “DSOF” = Defendants’ Statement of Undisputed Material Facts (DE 190)
          “PRSOF” = Plaintiffs’ Response to DSOF (DE 194-2)
          “PSOF” = Plaintiffs’ Statement of Fact submitted with their cross-motion (DE
                   194-3)
          “DRSOF” = Defendants’ Response to PSOF (DE 196)
          “Tian Dep.” = Deposition of Tony Tian (DE 193 & 193-1)
          “Williams Dep.” = Deposition of Paul Williams (DE 192)
          “Williams Aff.” = Affidavit in support of plaintiffs’ opposition to defendants’
                            summary judgment motion filed by Paul Williams (DE 194-4)
          “Zhou Dep.” = Deposition of Ying Zhou (DE 193-2)
 3     Less seriously, Plaintiffs inconveniently refer the Court to their prior summary
 judgment motion rather than separately citing the record here. (See DE 194-1 at 5, 9–
 11; DE 164 (March 2019 Summary Judgment Opinion) at 18–19)) Plaintiffs chastise
 Defendants for doing precisely the same.


                                           4
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 5 of 30 PageID: 4620



       In general, I give no weight to any factual statements made by either
 party that are not properly cited to the record. See L. Civ. R. 56.1(a). Where
 record support is apparent, however, I have tried to cite it on my own.

           a. The Parties
       Plaintiff Paul Williams is a consultant who owns a New Jersey-based
 business, plaintiff Makswill Group Corporation. (PSOF ¶ 1) His business is
 listed as that of an Authorized Representative under the Antigua Citizenship by
 Investment Program (“CIP”). (Id.) CIP offers a path to Antiguan citizenship to
 foreign persons who invest in Antigua through such vehicles as the National
 Development Fund, real estate investments, or business investments. 4
       Plaintiffs allege that the Defendants “are in the business of placing
 Chinese nationals in other countries – whether for study or residency – via
 immigration policies in those countries.” (PSOF ¶ 2) (citing to Zhou Dep., p. 38:
 7 – 17, 43: 21 – 25; Tian Dep. Pt. I, p. 16:1–3, 63:12–21). As in their prior
 briefing, Defendants claim to “dispute” this fact, although they again fail to
 point the Court to any contrary evidence.
       In any event, Defendants’ response makes clear that there is no dispute
 as to the following: Defendants Mr. Tian and Mrs. Zhou assist foreign nationals
 with two forms of immigration consultancy services—one for study and the
 other for residency through financial investment programs. (See id.; DRSOF ¶
 2). Indeed, in his deposition, Mr. Tian affirmed that, when he met Mr. Williams,
 he told Williams that his business “involved securing applications for economic
 citizenship for Chinese nationals for different countries around the world and
 [he was] considering Antigua.” (Tian Dep., p. 63: 12–21). 5


 4      See https://cip.gov.ag/investment-options/real-estate/. While Defendants
 appear to have chosen to invest in Antigua via the National Development Fund, they
 also appeared to be discussing potential real estate business investments on the
 island. They have left it unclear what connection these real estate ventures may have
 with the CIP application process.
 5        I therefore cannot imagine what the “dispute” consists of, beyond the reflexive
 gainsaying of what the opposing party says. Needless to say, such an approach has
 little to do with the applicable summary judgment standard.


                                          5
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 6 of 30 PageID: 4621



           On the same topic, Defendants claim that there is a factual dispute as to
 whether Ms. Zhou is in the business of placing Chinese nationals in foreign
 countries. (DRSOF ¶ 2 (citing nothing in the record)) Again, the alleged dispute
 is difficult to pinpoint; Ms. Zhou herself testified in her deposition that when
 she does educational consulting, she assists foreign applicants with visa
 applications, and she acknowledges that she engages in “immigration type
 consultancy services.” (Zhou Dep., p. 38:1–17).
           The affidavits and depositions continue to clash, however, as to whether
 Mr. Tian and Ms. Zhou were business partners, or, relatedly, whether they
 represented to Mr. Williams that they were business partners.
           Ms. Zhou asserts that she is not involved in Mr. Tian’s business except
 as his English-Mandarin interpreter. (Zhou Dep., pp. 38:2, 35:20; see also
 Zhou Dep., pp. 35:12–25, 36:1–25, 37:1–2 (Ms. Zhou affirming that her only
 job for Mr. Tian and Jiahao was to act as a translator, and that, to this day,
 her business relationship with Mr. Tian is only as his interpreter)). Mr. Tian
 also testified that he is the sole owner of Jiahao and that it has eight
 employees, none of whom is Ms. Zhou. (Tian Dep., pp. 16-17; DSOF ¶ 4). Mr.
 Tian needed a translator because he does not speak or read English. (DE 189
 at 6) 6
           By contrast, Plaintiffs continue to point to evidence that Ms. Zhou
 allowed Mr. Williams to believe that she was Mr. Tian’s business partner.
 Plaintiffs cite an initial email exchange between Mr. Williams and Ms. Zhou in
 which she does not correct Mr. Williams’s reference to her as Mr. Tian’s
 partner. (PSOF ¶ 3–5; see also Williams Dep., p. 18; DE 194-7 at 3 (an April 1,
 2014, email from Mr. Williams to Ms. Zhou stating that “it was very nice to
 meet you and your partner Tony on Sunday . . . I look forward to doing
 business in Antigua with you very soon.”); DE 194-6 at 16 (Ms. Zhou replying


 6      Despite statements that Mr. Tian does not speak or read English, Mr. Tian
 submits an affidavit in English without a Chinese translation or any other indicia that
 the statements in the affidavit were ever translated into Chinese for him to confirm
 their accuracy. (DE 191 at 1)


                                          6
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 7 of 30 PageID: 4622



 to Mr. Williams and stating that “I called my associate in China. Currently we
 have potential clients, but they didn’t make their final decisions yet. We are
 still waiting. Once we have, I will let you know.”))
         Defendants’ latest statement of facts fails to cite any evidence to
 meaningfully dispute the content of these emails or the statements in PSOF ¶¶
 3-5. McCann v. Unum Provident, 921 F. Supp. 2d 353, 359 (D.N.J. 2013), aff’d,
 907 F.3d 130 (3d Cir. 2018)(“[F]ailure to reference evidence of record
 demonstrates that there is no reason to disbelieve the statements of fact
 contained in the Paragraphs at Issue.” (citation omitted)). I will deem it
 admitted, then, that Ms. Zhou did not correct Mr. Williams when he referred to
 Ms. Zhou as Tony Tian’s partner and that Ms. Zhou referred to Tony Tian as
 her “associate.” (PSOF ¶¶ 3–5)
            b. Facts

                  i. First contact
         The parties have made some progress in limiting the number of disputed
 factual statements concerning their initial contacts, although they still fail to
 provide key facts about these early encounters.
         Mr. Tian testified that, sometime between April and May 2014, he
 initially contacted Mr. Williams, using Ms. Zhou as his interpreter. (Tian Dep.
 pp. 36:1–25, 37:1–13) Defendants found Mr. Williams online on a “website.”
 Here, Tian may be referring to the website listing registered CIP
 representatives. (Tian Dep. p. 38) The parties agree that Defendants were the
 ones to set up the initial meeting with Williams. (DSOF ¶ 2) The parties also
 agree that their first conversation related to the Antiguan CIP. (PSOF ¶ 6) Mr.
 Williams adds that Defendants wanted him to represent them in obtaining
 “favorable incentives” from the Antigua Government with respect to the CIP.
 (Id.)
         At some point, the parties met in person in New Jersey and “discussed
 ways Plaintiff could assist Defendants as Defendants sought favorable
 incentives under the Antigua [CIP].” (PSOF, DR, ¶ 6) Mr. Tian testified that at



                                         7
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 8 of 30 PageID: 4623



 this meeting in New Jersey, Mr. Williams referred to a connection within the
 Antiguan government, and Williams stated that he could assist Mr. Tian in
 getting “our business a break.” (Tian Dep., p. 41:12–17) Specifically, Williams
 said he could use his connections with the Antiguan government to reduce the
 “donation fee” from $200,000 to $150,000. (Tian Dep., p. 42: 1–6) This may be
 a reference to a contribution to the National Development Fund.
       At their initial meeting, the parties admit, they discussed the number of
 CIP applicants Mr. Tian could potentially provide, although the number is
 disputed. Plaintiffs aver in their briefing (but not in their SOF) that Tian
 promised at that meeting to provide as many as 200 applicants annually for
 Mr. Williams to process. (See, e.g., 194-1 at 29) Mr. Tian testified that he stated
 at that meeting that if Mr. Williams could secure the reduction of the fee from
 $200,000 to $150,000, then he could provide 20 to 30 applicants per year.
 (Tian Dep., pp. 43:24-44:4; see also PSOF ¶11)
       The parties both add—neither citing any evidence—that at some point
 they also met in New York to discuss getting clients processed under the CIP
 program. (DSOF ¶ 2)

                ii. Alleged oral joint-venture agreement and written
                    contract

       The Plaintiffs claim that Mr. Tian declined to sign any formal written
 agreements regarding their business relationship (DE 194-6 at 16); the only
 term placed in writing was the $12,000 per-applicant commission, an apparent
 reference to a one-page document discussed infra. (PRSOF ¶ 3) Nevertheless,
 say the Plaintiffs, at their initial meeting in New Jersey, the parties entered into
 an oral agreement. (PRSOF ¶ 2) Mr. Williams’s statement of facts does not
 discuss the terms of the oral agreement; his affidavit, however, states that, in
 the New Jersey meeting, the parties “set forth the general terms of an oral joint
 venture agreement.” (DE 194-4 (“Williams Aff.”) p. 3) From the Plaintiffs’ point
 of view, the key term of that oral agreement was that Mr. Williams would be the
 Defendants’ exclusive representative with respect to the CIP program. By that



                                       8
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 9 of 30 PageID: 4624



 they meant that Defendants would not work with other authorized CIP
 representatives and Mr. Williams would not work with any other clients. On
 Defendants’ behalf, Williams would seek favorable terms under the CIP from
 the Antigua Government—specifically that, for applicants that the Defendants
 brought to Williams, Williams would obtain a reduction in the dollar amount of
 the National Development Fund contribution. (Id. p. 4)
       The Defendants deny that they had an oral agreement with Williams.
 They claim that the relationship was governed solely by a one-page written
 document, which they characterize as a contract. (DSOF ¶¶ 3–5 (citing “Exb. A-
 1, A-2”)) The Plaintiffs do not deny that such a document exists. They say,
 however, that this is not a valid contract because Mr. Tian unilaterally altered
 the payment term from $12,000 to $10,000 and because it does not constitute
 the parties’ complete agreement. Williams says, for example, that he could not
 get Tian to agree to provide him with a retainer or a cooperation agreement to
 account for the work he was doing. (Williams Aff. ¶ 37) Williams thus avers
 that the one-page document was no more than a reduction to writing of a
 specific payment term based on the number of applications Tian was to
 provide. (PRSOF ¶¶ 3–5)
       This document, it is now clear, appears in the record. (See, e.g., DE 189
 at 25-27 “Exb. A-1” and “A-2”) “Exb. A-2” bears a date of May 19, 2014, and is
 for the most part not in English. (DE 189 at 27) There is no hand-signature on
 the document, but there seems to be a stamp, which Mr. Tian says is his
 personal stamp. (DE 191 (Tian Affidavit) ¶ 8) What Defendants contend is an
 English translation of this document is an unmarked document found at “A-1,”
 which reads as follows:
       Please translate the following for Mr. Tony Tian and have him
       return it to me (copying you) as soon as possible. Thanks

       ‘I, Tony Tian, agree to pay Paul Williams a consultancy fee in the
       amount of US $12,000 for each application submitted to the
       Antiguan Citizenship by Investment Program under the National
       Development Fund option. This consultancy fee represents
       compensation for services rendered by Mr. Williams and his


                                      9
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 10 of 30 PageID: 4625



        company, MAKSWILL GROUP CORPORATION. This fee is
        contingent upon Mr. Williams negotiating with the Antiguan
        Government a reduction in the standard contribution to the
        National Development Fund to an amount of US $150,000 for each
        application delivered to the CIP Unit by Mr. Tian and his company
        prior to June 4, 2014.

        The consultancy fee shall be paid as follows: (1) Upon approval
        by the Antiguan Government of the reduction in the
        contribution to the National Development Fund, US$2,000 per
        application shall be paid immediately to Mr. Williams with
        each application submitted to the CIP Unit; (2) The remainder
        of the fees (US 10,000 per application) shall be paid to Mr.
        Williams at the same time the applicants submit their full
        contribution to the Fund after they have been approved by the
        Government for citizenship.

  Neither party explains why this contract or document apparently covered only
  a two week period, from May 19, 2014 to June 4, 2014.

                 iii. Travel to Antigua
        On some occasion or occasions, Mr. Tian, Ms. Zhou, and Mr. Williams
  were all together in Antigua. (PSOF ¶ 13) 7 The parties acknowledge that
  Defendants never paid Plaintiffs’ travel and related expenses (or, presumably,
  vice versa). (PSOF, DRSOF ¶ 14)
        The purpose of the parties’ trip (or trips) to Antigua continues to be in
  some dispute. (PSOF, DRSOF ¶ 13) Plaintiffs assert that the parties traveled to
  Antigua to “meet with government officials on the island, including the former
  Prime Minister and current Prime Minister.” (PSOF ¶ 13) Defendants deny that
  they went to Antigua to meet with the Prime Minister specifically, but do not
  deny that they were interested in meeting government officials once they were
  on the island. (DRSOF ¶ 13) Some meetings with officials seem to have


  7      Defendants stress that the parties traveled separately but do not cite anything
  to support this. (DRSOF ¶ 13) The materiality of this detail is not immediately
  apparent; testimony establishes that Mr. Williams helped coordinate the travel and
  that, by whatever means, they wound up together in Antigua. (Tian Dep. Pt. I, p. 74:1–
  8; Zhou Dep. p. 32:7–13 (“[Mr. Williams] went to [Antigua] with us . . . How many
  times, I don’t remember.”))


                                         10
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 11 of 30 PageID: 4626



  occurred, although the details of these meetings and even the identities of the
  officials are for the most part omitted. Mr. Williams asserts in his affidavit that
  the parties met with former Prime Minister Baldwin Spencer—seemingly by
  happenstance, as Williams had no prior relationship with P.M. Spencer.
  (Williams Aff. ¶ 23) Williams states that the parties also met with Spencer’s
  successor, Prime Minister Gaston Browne. (Id. ¶¶ 29, 31)
        Mr. Williams avers that while in Antigua, he purchased real estate
  options on the island for Defendants to invest in. (PSOF ¶ 15) Defendants deny
  that Mr. Williams acquired various property on the island for Mr. Tian, but
  their denial does not cite to the record. (PSOF, DRSOF ¶ 15)

                 iv. The alleged breach of the oral joint venture agreement
        At some point (whether before or after the parties’ relationship dissolved
  is not quite clear), Defendants Tian and Jiahao themselves became
  representatives and developers under the Antiguan CIP program. (PSOF, DR ¶
  22) The claim seems to be that this happened without the aid of Mr. Williams,
  although the facts are again not clearly stated by either side. According to
  Williams, he was then circumvented, in violation of the oral joint venture’s
  exclusivity provision. On August 14, 2014, he says, the Defendants began
  “colluding with local officials and agents in Antigua to ensure that they
  achieved their goals without having to pay Plaintiffs.” (Williams Aff. ¶ 26)
  Defendants allegedly met directly with other local CIP agents and other officials
  on the island whom they had met through Williams. (PSOF ¶ 24 (citing
  Williams Aff., DE 194-4))
        Defendants say they were justified in acting as they did because Mr.
  Williams failed to uphold his end of the bargain. (I believe they refer here to the
  one-page document.) Williams never secured a reduced CIP processing fee from
  $200,000 to $150,000, or provided any substantiation for his claim that he
  could use his influence to do so. 8


  8     It is unclear what connection Mr. Williams had to any government officials or to
  Antigua, apart from the fact that his sister lived on the island. (Williams Aff. ¶ 23)


                                         11
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 12 of 30 PageID: 4627



         As for redress, Plaintiffs highlight three points: (1) that Mr. Tian never
  provided applicants for Williams to process; (2) that Plaintiffs believed the
  relationship was supposed to last for five years; and (3) that Mr. Williams spent
  a significant time and effort negotiating on behalf of Defendants, for which
  Plaintiffs should be compensated.
         First, as noted above, the written agreement (which, remember, has a
  term of two weeks) does not commit Mr. Tian to supply any particular number
  of applicants. Plaintiffs say he orally agreed to 200; Tian admitted to estimating
  20 or 30, if Mr. Williams obtained the discount from the Antiguan government.
  Either way, it is clear that Tian never brought Mr. Williams any potential
  clients to process. (Tian Dep. pp. 51:17–25) Thus, say Plaintiffs, even if the
  Court accepts Defendants’ view that the one-page written document is binding
  and enforceable, Mr. Tian’s failure to provide any applicants placed Defendants
  in breach of it. 9



  Williams admits in his affidavit that he had to work at arm’s length to negotiate with
  the Antiguan officials because he had “no inside knowledge nor personal relationships
  with any of the parties.” (Id.) At the same time, Plaintiffs assert in their briefing that
  they conferred a benefit to Defendants through their negotiations with Antiguan
  officials in that “It is unlikely that Defendants would have been able to navigate these
  discussions and meetings in a foreign land without Plaintiffs’ assistance (or the
  assistance of a similarly well-connected professional on the island).” (DE 194-1 at 34–
  35) Williams’s own admissions establish that he was not well-connected on the island,
  and was unable to secure the required discount for Defendants, who ultimately used
  other CIP agents on the island to help them with their application.
  9      As discussed below, Mr. Tian’s obligations under the written agreement were
  contingent “upon Mr. Williams negotiating with the Antiguan Government a reduction
  in the standard contribution to the National Development Fund to an amount of US
  $150,000 for each application delivered to the CIP Unit by Mr. Tian and his company
  prior to June 4, 2014.” (DE 189 at 25-27)
         Q. Were you thinking more than 5, more than 10, more than 20, 100, 1,000?
         A. Understood, for the number of clients would be decided based on how
         benefit our treatment we might have before I decide -- before I can tell who
         might be interested.
  Tian Dep., p 43:9-14
          A. I told him if the price was good enough we could send 20 customers or 30
         customers.


                                           12
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 13 of 30 PageID: 4628



        Second, Mr. Williams states in his affidavit that the parties’ business
  relationship was supposed to last for five years. (See Williams Aff. ¶ 39, DE
  194-1 at 29.) The only evidence to which Mr. Williams points, however, is
  “Exhibit G.” Exhibit G merely states that “any real estate purchased under CIP
  must be held by the applicants for at least 5 years.” (DE 194-5 at 2) This
  statement has nothing to do with the duration of the parties’ relationship.
        Third, on August 22, 2014, Mr. Williams sent Defendants a letter
  terminating the oral agreement and enclosing an invoice for his services. (DE
  194-7 at 15–17) The invoice demanded payment for services rendered and
  expenses that amounted to approximately $322,500. The invoice detailed the
  following work and expenses: 1,120 hours worked for Defendants, travel
  expenses to Antigua (approximately $14,000), travel to NYC and other venues,
  translator fees, and “other” fees. (DE 194-7 at 17 (Ex. K, invoice dated August
  22, 2014)) Mr. Williams previously provided phone records to substantiate his
  claim that he spent over 100 hours on the phone with various individuals from
  April 2014 to August 2014. (DE 133-25 to 133-45)
           c. The Claims
        The Amended Complaint contains three counts:
           Count 1 (breach of contract)
           Count 2 (unjust enrichment)
           Count 3 (quantum meruit)



  Tian Dep., p 44:1
        Q. But do you know if he was able to negotiate anything with the Antiguan
        Government to drop it to $150,000 from $200,000?
         A. That’s his effort. I don't know, he said he could do it. I don’t know how he
        did it.
        Q. But did you ever bring anybody did you ever bring any Chinese applicants
        to Antigua?
        A. No, since he was not successful how could I bring people in.
  Tian Dep., p 51:12-20
        There is no evidence that Mr. Williams was successful in reducing the fee.


                                         13
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 14 of 30 PageID: 4629



           Under Count 1, Plaintiffs assert that they have performed under “the
  Agreements,” that Defendants have “failed to make payment to Plaintiffs for
  services they have performed [and] costs they have incurred”, and that as a
  direct result of Defendants’ breach, they have suffered damages. (Compl. ¶¶
  20–23)
           Under Count 2, Plaintiffs allege that they have conferred a benefit upon
  Defendants. They allegedly provided services and incurred expenses, which
  Defendants accepted without compensating Plaintiffs. (Id. ¶¶ 24–32)
           Finally, under Count 3, Plaintiffs state that they have performed
  consulting services and incurred costs for which Defendants promised to pay
  the reasonable value. (Id. ¶¶ 33–37)
           Under each count, Plaintiffs seek judgment in the amount of $322,500,
  the amount of the August 2014 invoice. 10

     II.      Discussion
              a. Legal standard
           Federal Rule of Civil Procedure 56(a) provides that summary judgment
  should be granted “if the movant shows that there is no genuine dispute as to
  any material fact and the movant is entitled to judgment as a matter of law.”
  Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,


  10     The claims in the complaint are quite clear: Plaintiffs are not suing for the
  expected profits from their arrangement with the Defendants, but for the reasonable
  value of services provided and costs incurred, as invoiced.
         Mr. Williams belatedly states in his affidavit that the parties’ business
  relationship was supposed to last for five years, and that he is owed expectancy
  damages, i.e., the commissions he would have earned for 30 applications per year
  processed in that period. (See Williams Aff. ¶ 39, DE 194-1 at 29.) That claim, even if
  it had been asserted, would not succeed. The only evidence to which Mr. Williams
  points in support of the agreement’s five-year term is “Exhibit G.” Exhibit G merely
  states that “any real estate purchased under CIP must be held by the applicants for at
  least 5 years.” (DE 194-5 at 2) This statement has nothing to do with the duration of
  the parties’ relationship.
         The Defendants’ duty to supply applicants, moreover, was contingent upon the
  Plaintiffs’ obtaining the discount from $200,000 to $150,000 of the Antiguan
  government’s fee. That never occurred.


                                          14
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 15 of 30 PageID: 4630



  247–48, 106 S. Ct. 2505, 2509–10 (1986); Kreschollek v. S. Stevedoring Co.,
  223 F.3d 202, 204 (3d Cir. 2000).
        “When the moving party has the burden of proof at trial, that party must
  show affirmatively the absence of a genuine issue of material fact.” In re
  Bressman, 327 F.3d 229, 238 (3d Cir. 2003) (quoting United States v. Four
  Parcels of Real Property, 941 F.2d 1428, 1438 (11th Cir. 1991)). That is, the
  moving party must demonstrate that “on all the essential elements of its case
  on which it bears the burden of proof at trial, no reasonable jury could find for
  the non-moving party.” Id.
        On the other hand, “with respect to an issue on which the nonmoving
  party bears the burden of proof ... the burden on the moving party may be
  discharged by ‘showing’—that is, pointing out to the district court—that there
  is an absence of evidence to support the nonmoving party’s case.” Celotex Corp.
  v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 2554 (1986). If the nonmoving
  party has failed “to make a showing sufficient to establish the existence of an
  element essential to that party’s case, and on which that party will bear the
  burden of proof at trial, ... there can be ‘no genuine issue of material fact,’
  since a complete failure of proof concerning an essential element of the
  nonmoving party’s case necessarily renders all other facts immaterial.” Katz v.
  Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex, 477
  U.S. at 322–23, 106 S. Ct. at 2552).
        To demonstrate the existence of a genuine issue, a party “must do more
  than simply show that there is some metaphysical doubt as to material facts.”
  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106
  S. Ct. 1348, 1356 (1986). Likewise, “unsupported allegations ... and pleadings
  are insufficient to repel summary judgment.” Schoch v. First Fid.
  Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990). Rather, a party must present
  evidence sufficient to create a triable issue. Anderson, 477 U.S. at 248–49, 106
  S. Ct. at 2510; Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir.
  2001) (“A nonmoving party has created a genuine issue of material fact if it has



                                         15
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 16 of 30 PageID: 4631



  provided sufficient evidence to allow a jury to find in its favor at trial.”). By
  evidence, the Rule means “materials in the record, including depositions,
  documents, electronically stored information, affidavits or declarations,
  stipulations (including those made for purposes of the motion only),
  admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.
  56(c)(1)(A). In construing such evidence, however, the court must draw
  inferences in the light most favorable to the nonmoving party. See Boyle v.
  County of Allegheny Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998).
        In deciding a motion for summary judgment, the court’s role is not to
  evaluate the evidence and decide the truth of the matter, but to determine
  whether there is a genuine issue for trial. Anderson, 477 U.S. at 248–49, 106 S.
  Ct. at 2510. Credibility determinations are the province of the fact finder. Big
  Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.1992).

            b. Analysis
        As I see the claims, they line up as follows.
        First, there is a potential claim of breach of the one-page contract, or
  document. This document, which states that Plaintiffs will present applicants
  and pay a consultancy fee of $12,000 (or $10,000) apiece in return for
  Defendants’ assistance in prosecuting their applications in Antigua. There are
  concurrent conditions. The document provides that Defendants’ obligations are
  contingent upon Plaintiffs’ negotiation of “a reduction in the standard
  contribution to the National Development Fund to an amount of US $150,000
  for each application delivered to the CIP Unit by [Defendants] prior to June 4,
  2014.”
        Strangely, Plaintiffs deny that this was a contract, citing, inter alia,
  failure to agree on the price term; strangely, Defendants admit that this was a
  contract, in the apparent hope that it will subsume the Plaintiffs’ claim of a
  broader, oral agreement. But fundamentally, what would a claim of breach of
  this written contract consist of? There is no evidence that Plaintiffs presented
  Defendants with a single potential client before June 4, 2014 (or, for that



                                          16
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 17 of 30 PageID: 4632



  matter, thereafter); the parties’ concurrent, or mutually dependent, duties to
  perform did not arise. The discount was never obtained; there were never any
  clients. (See discussion in Section II.b.i, infra.; see generally Compl. ¶¶ 20–37)
        Second, there is a potential claim of breach of the parties’ alleged oral
  agreement. Defendants deny the agreement’s existence. Even in Plaintiffs’
  accounting, however, the terms are fairly vague: It was to continue beyond the
  June 4, 2014 deadline of the written document, and Defendants would become
  “exclusive clients” of Plaintiffs. That, according to Plaintiffs, meant that, in
  connection with negotiating the fee with the Antiguan government, Defendants
  would not work with any other CIP agents. In return, Plaintiffs would accept
  clients only from Defendants, and would not “solicit nor accept any [other] new
  clients seeking CIP advice during the period that Plaintiffs represented
  Defendants.” (DE 194-1 at 14; DE 194-4 (Williams Aff.) at 2–3) As noted, there
  is no evidence that Defendants ever located or presented to Plaintiffs any such
  “clients.”
        The claim of breach in Count 1 bears this out. What Plaintiffs are suing
  for is not the per-client fee. Rather, Mr. Williams seeks $322,500 based on
  1,120 hours worked, travel expenses to Antigua, travel to NYC and other
  venues, translator fees, and “other” fees. But Plaintiffs point to no agreement,
  written or oral, regarding payment of hourly compensation or expenses; that
  alleged obligation seems to have been invented post hoc, because Plaintiffs
  thought it fair that they should be compensated. That is very different from
  saying that the failure to pay an hourly fee or expenses constituted a breach of
  some agreement. Such a claim would require evidence of an agreement that
  such items would be paid by Defendants. I see no such evidence. (See
  discussion in Section II.b.i, infra.)
        Third, Plaintiffs sue in quasi-contract on theories of quantum meruit and
  promissory estoppel. These claims at least have the merit of appearing to
  correspond in some way to the damages sought, i.e., travel expenses and
  hourly compensation for Plaintiffs’ efforts. The claim would be that, even



                                          17
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 18 of 30 PageID: 4633



  absent a specific contractual undertaking, Defendants induced Plaintiffs to
  incur expenses for which they should be compensated. I find, however, no
  evidence that any such expectation would have been justified. (See discussion
  in Section II.b.ii, infra.)

                    i. Count 1
         Count 1 of the amended complaint asserts a claim of breach of contract.
  The amended complaint refers to a “verbal [meaning oral] services agreement
  authorizing and directing Plaintiffs to be an intermediary in official discussions
  with senior members of the Antiguan government including its Prime Minister.”
  (Compl. ¶ 11) The amended complaint does not refer specifically to any other
  agreement, but Count 1 asserts that Defendants have breached “the parties’
  Agreements,” phrased in the plural. (Id.¶ 22)
         Defendants contend that there is no such oral agreement. The only
  agreement potentially at issue, they say, is a one-page document drafted by Mr.
  Williams, which Mr. Williams had translated into Chinese, and which Mr. Tian
  endorsed with his personal stamp. (DSOF ¶¶ 3–4) The only terms of that one-
  page agreement were (a) that Williams was to receive $12,000 (or possibly
  $10,000) for each client successfully processed under the CIP program and (b)
  that Williams would negotiate a reduced CIP contribution of $150,000 per
  client (apparently the standard fee would have been $200,000). (DE 189 at
  10) 11 Defendants further contend that the contract, as drafted by Williams, did
  not provide a “yearly quota” for the number of clients to be processed under the
  agreement, and that the agreement expired after just two weeks, on June 4,
  2014. (Id.) No exclusivity term appears in the document.
         Plaintiffs state that there was never a meeting of the minds regarding the
  one-page draft contract. They point out that the version of the document



  11     At his deposition, Mr. Tian stated that the Chinese version of the contract
  provided that if Mr. Williams was able to negotiate a reduced CIP fee of $150,000 per
  person, then Mr. Tian would pay him $10,000—not $12,000—per application. (Tian
  Dep., p. 48:13–25 (further quoted at pp. 12–13 n. 10, supra).


                                          18
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 19 of 30 PageID: 4634



  returned by Defendants included an altered price term; in essence, they
  contend that Plaintiffs sent not an acceptance but a counteroffer that the price
  be reduced from $12,000 to $10,000. There is no evidence, say the Plaintiffs,
  that Mr. Williams accepted this counteroffer. (DE 194-1 at 6; DE 194-7 at 10
  (Ex. H)) 12
         To prevail on a breach of contract claim, a party must prove (1) the
  existence of valid contract between the parties, (2) the opposing party’s failure
  to perform a defined obligation under the contract, and (3) the breach caused
  the claimant to sustain damages. EnviroFinance Grp., LLC v. Envtl. Barrier Co.,
  LLC, 440 N.J. Super. 325, 345 (N.J. Super. Ct. App. Div. 2015) (citing Murphy
  v. Implicito, 392 N.J. Super. 245, 265 (N.J. Super. Ct. App. Div. 2007)). All
  three elements are at issue on these summary judgment motions. 13
         Written Agreement
         I first deal with the contention that the parties had a written contract
  that was breached. The first key issue is contract formation: i.e., whether there
  was an agreement about the fees that were to be paid for the services provided
  and what those services would be. The second is whether any such agreement,
  if it occurred, was breached. 14


  12      Plaintiffs, without citing to any case law, seem to be asserting that Defendants
  have waived their right to rely on documents because they did not refer to them in
  their answer to the amended complaint, or that Defendants’ failure to present
  affirmative defenses disables them from opposing summary judgment here. (DE 194-1
  5–6) These positions are unfounded. Defendants’ answer did deny the critical factual
  allegations of the amended complaint, including the allegations of breach of contract.
  (DE 167) Those are the factual allegations being tested on this summary judgment
  motion. Failure to refer or attach specific documents to the answer (Plaintiffs did not
  cite them in their complaint, either) does not bar a party from relying on them on
  summary judgment. Indeed, the very purpose of discovery, which generally occurs
  after the pleading stage, is to uncover evidence for use on summary judgment or at
  trial. See Fed. R. Civ. P. 26.
  13     All agree that whatever negotiations occurred took place in New Jersey. The
  parties do not contend that anything other than New Jersey law applies to the
  agreements at issue here. Accordingly, I will apply New Jersey contract law.
  14    As noted above, Defendants—unusually, in my experience—claim that there
  was a written contract. As best I can understand their position, Defendants wish this
  one-page document not only to be effective but to subsume the parties’ dealing, and


                                          19
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 20 of 30 PageID: 4635



        “For a contract to be enforceable there must be a meeting of the minds
  for each material term to an agreement.” In re Rappaport, 517 B.R. 518, 529
  (Bankr. D.N.J. 2014) (internal quotations and citations omitted). The
  requirements of a meeting of the minds “is ‘an essential element to the valid
  consummation of any contract.’” Id. at 530 (quoting Ctr. 48 P’ship v. May Dep’t
  Stores Co., 355 N.J. Super. 390, 406, 810 A.2d 610 (N.J. Super. Ct. App. Div.
  2002)). This requirement is met when “there has been a common
  understanding and mutual assent to all the terms of a contract.” Id. A contract
  is not legally enforceable without this “common understanding” of the terms.
  Marcangelo v. Boardwalk Regency Corp., 847 F.Supp. 1222, 1229–30 (D.N.J.
  1994) (quotation omitted). To have a meeting of the minds, both parties must
  manifest that they understand what each is agreeing to do or not to do, and the
  “contracting party is bound by the apparent intention he or she outwardly
  manifests to the other party.” Brawer v. Brawer, 329 N.J.Super. 273, 283, 747
  A.2d 790 (N.J. Super. Ct. App. Div. 2000) (quoting Hagrish v. Olson, 254
  N.J.Super. 133, 136, 603 A.2d 108 (N.J. Super. Ct. App. Div. 1992)). “Where
  the parties do not agree to one or more essential terms, however, courts
  generally hold that the agreement is unenforceable.” Weichert Co. Realtors v.
  Ryan, 128 N.J. 427, 435, 608 A.2d 280, 284 (1992) (citing Heim v. Shore, 56
  N.J.Super. 62, 72–73, 151 A.2d 556 (N.J. Super. Ct. App. Div. 1959) (holding
  agreement unenforceable because parties did not agree on terms of payment,
  principal amount of mortgage, due date, and interest rate)).
        Contract formation and essential terms rest on propositions of fact which
  must be assessed on a summary judgment standard. See McDonnell v. Engine
  Distributors, 314 F. App’x 509, 511 (3d Cir. 2009) (citing Burlew v. Hepps, 6
  N.J. Super. 16, 19 (App. Div. 1949)) (“The formation of an enforceable contract

  crowd out any claim of an oral contract, which they seem to regard as the greater
  threat. Plaintiffs assert that this written document was not an effective agreement. To
  the extent it was a contract at all (which they dispute), it was not a fully integrated
  contract. The parties’ relationship, in Plaintiffs’ view, was and continued to be
  governed by a broader “verbal [i.e., oral] agreement,” discussed in the following
  section. That seems to be the real meaning of this dispute.


                                          20
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 21 of 30 PageID: 4636



  is a question of fact”); American Lumber & Mfg. v. Atlantic Mill & Lumber Co.,
  290 F. 632, 634 (3d Cir. 1923) (recognizing that “[w]hen the evidence is
  conflicting it is for the jury to determine whether a contract does in fact exist,
  and, if so, what are its terms?”). When parties perform under a contract
  without objection, a court will sometimes find agreement—i.e., the Court will
  infer what the parties agreed to do based on what they did. See James v.
  Zurich-Am. Ins. Co. of Illinois, 203 F.3d 250, 255 (3d Cir. 2000)(stating that
  where an agreement is silent on a particular term, a course of dealing may fill
  the void); Trianco, LLC v. Int’l Bus. Machines Corp., 583 F. Supp. 2d 649, 662
  n.9 (E.D. Pa. 2008), aff’d, 347 F. App’x 808 (3d Cir. 2009)(“[A] party’s partial
  performance can be used to show intent to be bound to an agreement.”).
  Should a party thereafter fail to perform, a breach may be found. Here,
  however, there is no track record of performance. See infra.
        Here, the essential price term remains disputed—Defendants contend
  that the contract called for Mr. Williams to be paid $12,000 per applicant,
  while Mr. Williams contends that in the version of the written contract Mr. Tian
  returned, Tian amended the price to $10,000. Defendants’ response to this
  factual dispute is less than clear. They do not explicitly deny that the version of
  the agreement that Mr. Tian returned contained the lower price. (DRSOF ¶ 9)
  Instead, the Plaintiffs deflect, stating (without citing to any evidence) that the
  price negotiation was somehow obscured by Plaintiffs’ own interpreter. (Id.)
  They further maintain that Mr. Tian thought the contract paying Mr. Williams
  $12,000 per applicant was valid and binding. (DE 195 at 4) No one explains
  why it had a term of only two weeks. Neither party provides the actual emails
  that were sent to and from Mr. Tian showing the precise documents exchanged.
  Instead, Plaintiffs submit a version of the agreement in English and a version of
  the agreement in Chinese with Mr. Tian’s stamp.
        There is more than an after-the-fact failure to agree regarding the facts,
  however. This evidence fails to demonstrate that there was a contemporaneous
  agreement as to the key term of price.



                                         21
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 22 of 30 PageID: 4637



        Even assuming that contract formation is a disputed issue that could be
  tried, however, there is a fundamental problem with the element of breach. If
  this document was a contract, it had the following terms: Defendants were to
  locate potential clients and to pay the Plaintiffs $12,000 (or $10,000) per client
  in return for Plaintiffs’ assistance with negotiating their applications in
  Antigua. Defendants’ duty to furnish clients, however, was dependent on
  Plaintiffs’ obtaining a reduced fee from the Antiguan government. But there is
  no evidence that Plaintiffs were successful in negotiating this fee or that they
  even had a reasonable prospect of doing so. Accordingly, Defendants never
  presented Plaintiffs with a potential client before the June 4, 2014 expiration
  date (or indeed thereafter). In short, performance of this executory contract
  never got off the ground. The duty to pay commissions did not arise, and
  failure to pay them is not a breach.
        Perhaps in recognition of this problem, Plaintiffs do not sue for the per-
  client fee in their amended complaint. Rather, they seek a per-hour fee for work
  performed and travel expenses in connection with their ultimately fruitless
  efforts to influence the Antiguan government. But there is nothing at all in this
  one-page document addressing hourly compensation or reimbursement of
  expenses.
        Too much is in doubt here. That may be a failure of available evidence, or
  of advocacy. Nevertheless, I cannot find that there was a written agreement—
  or, more to the point, that this document, if it was an agreement, was breached
  by the failure to pay expenses or an hourly fee for Mr. Williams’s time.
        Oral Agreement
        Plaintiffs claim that there was an oral agreement which applied in lieu of,
  or in addition to, the one-page document cited above.
        There is little evidence of the alleged oral agreement. The main source of
  information is Williams’s affidavit (DE 194-4). As Williams describes it, the
  agreement had the following elements: (1) it was entered into in April 2014,
  around the time of the parties’ first in-person meeting, and did not, like the
  written agreement, expire in June 2014; (2) “Defendants would become


                                         22
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 23 of 30 PageID: 4638



  exclusive clients of Plaintiffs as Plaintiffs sought more favorable rates under the
  CIP with the Antigua Government”; (3) “Plaintiffs opted to make Defendants
  their exclusive client and did not solicit nor accept any new clients seeking CIP
  advice during the period that Plaintiffs represented Defendants.” (DE 194-1 at
  14; DE 194-4 (Williams Aff.) at 2–3) Mr. Williams submits emails from himself
  to Defendants which, in his view, reflect such terms as exclusivity. (See, e.g.,
  DE 194-7 at 11 (June 30, 2014 email from Williams to Tian stating “. . .
  Otherwise, you can continue to partner with my company as your exclusive
  Authorized Representative.”)) Any responses from Defendants are not provided,
  however, so these emails provide no evidence that the understanding was
  bilateral—i.e., that there was agreement on them.
        Mr. Williams does not seem to assert that the parties orally agreed to the
  precise payment terms. The per-client charge (whether $10,000 or $12,000)
  does not seem to be pressed here (since there were no clients). (See, e.g., DE
  194-1 at 14, 18.) Nevertheless, Mr. Williams asserts that for breach of that oral
  agreement he is owed approximately $322,500 based on 1,120 hours worked
  for Defendants, travel expenses to Antigua, travel to NYC and other venues,
  translator fees, and “other” fees. These charges are claimed on an invoice Mr.
  Williams sent the Defendants, dated August 22, 2014. (DE 194-7 at 17 (Ex. K,
  an invoice from August 22, 2014)) Previously, Mr. Williams attempted to
  substantiate these claims with records of travel expenses and phone records
  showing he spent over 100 hours on the phone with various individuals from
  April 2014 to August 2014. (DE 133-25 to 133-45)
        That some sort of an oral contract may have existed rises to the level of a
  disputed issue, but no farther. An oral contract must satisfy the basic elements
  of any contract: 1) mutual assent or “meeting of the minds,” 2) consideration
  from both parties, and 3) terms that are “sufficiently definite that the
  performance to be rendered by each party can be ascertained with reasonable
  certainty.” Shogen v. Global Aggressive Growth Fund, Ltd., 2007 WL 1237829,
  at *14 (D.N.J. Aug. 3, 2007) (quoting Weichert Co. Realtors v. Ryan, 128 N.J.



                                        23
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 24 of 30 PageID: 4639



  427, 435, 608 A.2d 280 (1992)). A contract is enforceable if the parties “‘agree
  on the essential terms and manifest an intention to be bound by those terms.’”
  Weichert, 608 A.2d at 284. Under New Jersey law,
        Parties may orally, by informal memorandum, or by both agree
        upon all the essential terms of the contract and effectively bind
        themselves thereon, if that is their intention, even though they
        contemplated execution later of a formal document to memorialize
        their undertaking. The ultimate question is one of intent.

  McBarron v. Kipling Woods, LLC, 365 N.J. Super. 114, 116, 838 A.2d 490 (N.J.
  Super. Ct. App. Div. 2004) (quoting Comerata v. Chanmont, Inc., 52 N.J.Super.
  299, 305, 145 A.2d 471 (N.J. Super. Ct. App. Div. 1956)). However, “[t]he Court
  will not grant summary judgment when there is a material issue of fact as to
  whether an enforceable oral contract exists in the first place.” Schecter v.
  Schecter, No. 07-419, 2008 WL 5054343, at *4 (D.N.J. Nov. 26, 2008)
        It is clear from the record before me that Williams continued to negotiate
  and work on Mr. Tian’s behalf past the June 4, 2014 date that the written
  agreement purportedly terminated. That, on a plaintiff-favorable interpretation,
  might be evidence of some sort of continuing oral agreement. However, this
  “agreement” could also have consisted of nothing more than evolving
  negotiations that were never consummated. There is little to suggest that
  Williams and Tian ever agreed on all the terms of their business relationship,
  including the services Williams would provide with respect to Tian’s affairs in
  Antigua. (See, e.g., DE 194-6 at 13 (April 16, 2014 email from Mr. Williams to
  Ying Zhou stating that “I think I will need to revise the cooperation agreement
  now that I more clearly understand what you and Tian are proposing for the
  real estate development.”)) Moreover, while Mr. Williams contends that the
  parties agreed to keep their relationship exclusive, Defendants continue to
  dispute that any such term was never agreed to, and there is no independent
  evidence of it.
        I will assume that there is evidence sufficient to raise a triable issue as to
  the existence of an oral contract. Here, as in the case of the written agreement,



                                        24
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 25 of 30 PageID: 4640



  the real problem is the issue of breach. The claimed breach of the oral
  agreement consists of Defendants’ failure to pay Mr. Williams a total of
  $322,500 in fees for hours worked, as well as travel and other expenses. Even
  in Mr. Williams’s account, the oral agreement never included a commitment to
  pay him on an hourly basis, a rate per hour, or any agreement to pay his
  expenses. Nor did the business of applying on behalf of Chinese clients ever so
  much as get started. There is literally no evidence cited of a connection
  between the claimed terms of the contract and the claimed breach of contract.
        In sum, Plaintiffs’ cross-motion for summary judgment on Count 1
  (breach of contract) is denied, and Defendants’ motion for summary judgment
  on Count 1 is granted.

                 ii. Counts 2 and 3
        Counts 2 and 3 of the Amended Complaint assert theories of quantum
  meruit and unjust enrichment. My March 2019 opinion stated the essential
  elements of those theories and suggested the manner in which the proofs, as
  they then stood, were insufficient:
        “‘Quantum meruit,’ which literally means ‘as much as is deserved,’ is
        applied when, absent a manifest intention to be bound, ‘one party has
        conferred a benefit on another and the circumstances are such that to
        deny recovery would be unjust.” Kas Oriental Rugs, Inc. v. Ellman, 394
        N.J. Super 278, 286, 926 A.2d 387 (App. Div. 2007) (citations omitted).
        To recover under a theory of quantum meruit, a plaintiff must establish
        (1) the performance of services in good faith; (2) the acceptance of the
        services by the entity to which they were rendered; (3) an expectation of
        compensation therefor; and (4) the reasonable value of the services.
        Coldwell Banker Commercial/Feist & Feist Realty Corp. v. Blancke P.W.
        L.L.C., 368 N.J. Super. 382, 401, 846 A.2d 633 (App. Div. 2004) (quoting
        Longo v. Shore & Reich, Ltd., 25 F.3d 94, 98 (2d Cir. 1994)). However, “[i]t
        has long been recognized that the existence of an express contract
        excludes the awarding of the relief regarding the same subject matter
        based on quantum meruit.” Kas Oriental, 394 N.J. Super at 286, 926
        A.2d 387.

        To prove a claim for unjust enrichment, “a party must demonstrate that
        the opposing party ‘received a benefit and that retention of that benefit



                                        25
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 26 of 30 PageID: 4641



        without payment would be unjust.’” Thieme v. Aucoin–Thieme, 227 N.J.
        269, 151 A.3d 545, 557 (2016) (quoting Iliadis v. Wal–Mart Stores, Inc.,
        191 N.J. 88, 110, 922 A.2d 710 (2007). This doctrine of quasi-contract
        also requires that plaintiff show that it expected remuneration from the
        defendant at the time it performed or conferred a benefit on defendant
        and that the failure of remuneration enriched defendant beyond what
        would have been its contractual rights. Id. (quoting Iliadis, 191 N.J. at
        110, 922 A.2d 710). See also Ebner v. Statebridge Co., LLC, No. 16-8855,
        2017 WL 2495408, at *9 (D.N.J. June 9, 2017) (noting that restitution for
        unjust enrichment is an equitable remedy and only available when there
        is no express contract providing for remuneration).

        My analysis of quantum meruit and unjust enrichment is much the
        same.

        First, plaintiffs’ statement of facts fails to specify the nature and value of
        benefits, let alone establish that they are undisputed. (See PSOF). It
        remains disputed or wholly unclear whether the plaintiffs, by
        accompanying the defendants on trips or to meetings with government
        officials, conferred any benefit at all on the defendants. Nor does the
        source of any obligation or expectation of payment appear, unless that
        obligation arises from a contract, the existence of which is disputed.
        Neither party attempts to [] value [] whatever benefit was supposedly
        conferred. I cannot grant a party as much as they deserve if they do not
        tell me what they believe they are owed

  (DE 164 at 17–18)

        Here, the key issues are whether Mr. Williams conveyed a benefit to
  Defendants when he provided services, whether any value can be attributed to
  these services, and whether Mr. Williams had a legitimate expectation of being
  compensated for these services.
        It is clear that Mr. Williams expended significant efforts to pursue a
  business plan with Defendants involving the CIP program. Notwithstanding
  that he did not have any prior relationship with any Antiguan officials,
  Williams states that he conferred a benefit in that he “opened up the doors of
  the highest levels of the Antiguan government and introduced these officials to
  these Defendants. Defendants were present when Mr. Williams advocated their



                                        26
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 27 of 30 PageID: 4642



  case, in person, to Antiguan government officials and discussed ways by which
  the Antiguan Government could benefit if Defendants provided large numbers
  of applications to the CIP.” (DE 194-1 at 31 (citing nothing in the record)) Mr.
  Tian’s request to pay a reduced CIP fee essentially required him to lobby local
  governmental officials to change the law. Accordingly, Mr. Williams asserts that
  he spent “a lot of time “to research local laws, consult with the Attorney
  General and others to either (i) find a suitable framework within those laws to
  accede to Defendants’ request, or (ii) amend the local CIP laws, with the
  assumption it would provide greater financial benefit to the Antiguan people.”
  (Id. at 33–34 (citing Williams Dep.)) 15
        There is some evidence in the record of Mr. Williams’s advocacy efforts:
        •   A series of emails beginning in April 2014 concerning a letter
            Mr. Williams planned to send to the Antiguan Prime Minister
            regarding the parties’ proposal (see DE 194-5 at 21 (“Exhibit
            F”);
        •   An April 27, 2014 investment proposal letter sent to Prime
            Minister Spencer (see DE 194-6 at 7);

        •   A May 26, 2014 letter from the officer of the Prime Minister of
            Antigua outlining Mr. Williams’s proposal on behalf of Mr. Tian,
            namely that Mr. Tian would provide 15 applicants per month in
            exchange for a $150,000 cap on the contribution to the national
            development fund (DE 194-5 at 4 (“Exhibit B”));
        •   An August 17, 2014 email from Mr. Williams to Defendants
            outlining the state of his negotiations with the Antiguan
            government and stating that Williams was aware that
            Defendants planned to travel to Antigua alone to meet with the
            officials Mr. Williams had introduced them to. (Id. at 11
            (“Exhibit D”)); and
        •   An August 19, 2014 email to the Prime Minister attaching a CIP
            draft agreement (Id. at 7 (“Exhibit C”).


  15     Mr. Williams also contends that he spent two days touring Mr. Tian around the
  island of Antigua to show him plots of land that were ripe for real estate development
  and as a result, Plaintiffs purchased options valued at $4,000 for undeveloped lots
  that the parties were going to try to develop together. (DE 194-1 at 34–35) The parties
  point to no evidence that Mr. Tian was able to set up certain real estate investments
  based on Mr. Williams’s efforts or to use this in connection with CIP applications.


                                          27
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 28 of 30 PageID: 4643



  (See also PSOF ¶ 23)
        Ultimately, however, aside from some introductions to government
  officials, there is no evidence of any benefit to Defendants, and any value to
  them that flowed from these services. Defendants do not deny that after Mr.
  Williams introduced Mr. Tian to Antiguan officials, Mr. Tian subsequently
  arranged his own meetings with these same officials. (Williams Aff. ¶¶ 26–27,
  33) However, the record does not disclose that Mr. Tian built on Mr. Williams’s
  efforts or succeeded in obtaining discounted CIP contribution rates. Moreover,
  there is no evidence that Mr. Williams himself had any success in negotiating a
  reduced rate on the CIP processing fees. And, certainly, there have been no
  individuals’ CIP applications processed.
        More concerning is the fact that there is no evidence that either party
  understood that Mr. Williams expected to be compensated based on an hourly
  rate for his services. All the evidence points to a joint venture, in which Mr.
  Williams undertook to obtain favorable terms from the Antiguan government,
  the Defendants would provide applicants who were willing to pay, and Williams
  would get a consulting fee based on completed transactions. What Plaintiffs are
  attempting to do is to transform this speculative joint venture into a fee-for-
  (unsuccessful) services arrangement. There is no evidence that the parties
  discussed or expected an hourly rate of compensation, that Mr. Williams
  undertook his negotiation efforts based on an understanding that he would be
  paid hourly, or that should the scheme fail, Mr. Williams would nevertheless be
  compensated for his efforts—any more than Defendants would have been
  entitled to have Williams pay their travel expenses or time expended in locating
  applicants. In short, all the evidence suggests a joint venture in which the
  parties took the risk that it would not pan out, in return for the possibility of
  rich rewards if it did.




                                        28
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 29 of 30 PageID: 4644



         Accordingly, Plaintiffs’ cross-motion for summary judgment on Counts 2
  and 3 is denied, and Defendants’ motion for summary judgment on Counts 2
  and 3 is granted. 16


  16     Defendants also ask this Court to award them attorneys’ fees because, say
  Defendants, Plaintiffs have “assaulted” Defendants’ personal character simply by filing
  this action, and the case is “frivolous.” (DE 189 at 19)
         First, the filing of a complaint, even if it tends to place the adversary in the
  wrong, is not a recognized basis for an award of fees. This seems to be some sort of
  quasi-defamation claim, which would not be likely to arise even if Defendants were to
  prevail.
         Second, I will deny Defendants’ request for attorneys’ fees based on a frivolous
  claim. Defendants have neither fulfilled the prerequisites of a Rule 11 motion nor cited
  Rule 11. They have instead cited N.J. Stat. Ann. § 2A:15-59.1(a)(1). Under that state
  statute, “[a] party who prevails in a civil action, either as plaintiff or defendant, against
  any other party may be awarded all reasonable litigation costs and reasonable
  attorney fees, if the judge finds at any time during the proceedings or upon judgment
  that a complaint, counterclaim, cross-claim or defense of the nonprevailing person
  was frivolous.” An assertion is deemed frivolous when “‘no rational argument can be
  advanced in its support, or it is not supported by any credible evidence, or it is
  completely untenable.’” First Atl. Fed. Credit Union v. Perez, 391 N.J.Super. 419, 432,
  918 A.2d 666 (N.J. Super. Ct. App. Div. 2007) (quoting Fagas v. Scott, 251 N.J. Super.
  169, 190, 597 A.2d 571 (Law Div. 1991)).
         In federal court, Rule 11, Fed. R. Civ. P., is the ordinary route for seeking
  sanctions against a party which has filed a pleading lacking a reasonable basis in law
  or fact. Under the command of Erie R. Co. v. Tompkins, 304 U.S. 64 (1938), this federal
  court, exercising diversity jurisdiction over a claim arising at state law, is obliged to
  follow federal procedural rules, even as it applies state substantive law as the rule of
  decision.
         In McKeown–Brand v. Trump Castle Hotel & Casino, 132 N.J. 546, 626 A.2d 425
  (1993), the New Jersey Supreme Court characterized a statutory award of attorneys’
  fees as a “procedural matter for the courts.” Id. at 429–30. That said, my colleague
  Judge Vazquez has surveyed federal cases in which the district court applied this state
  fee-shifting statute, although generally in conjunction with Rule 11, and generally in
  the course of denying an award of fees. Sun Chem. Corp. v. Fike Corp., No.
  CV134069JMVMF, 2018 WL 3492143, at *3 (D.N.J. July 20, 2018).
         Either way, however, this application is defective. Under either § 2A:15-59.1 or
  Rule 11, the party seeking sanctions cannot just throw a demand into its summary
  judgment motion. See N.J. Ct. R. 1:4–8(b)(1) (“An application for sanctions under this
  rule shall be by motion made separately from other applications and shall describe the
  specific conduct alleged to have violated this rule.”); Fed. R. Civ. P. 11(c)(2) (“A motion
  for sanctions must be made separately from any other motion and must describe the
  specific conduct that allegedly violates Rule 11(b). The motion must be served under
  Rule 5, but it must not be filed or be presented to the court if the challenged paper,
  claim, defense, contention, or denial is withdrawn or appropriately corrected within 21


                                             29
Case 2:14-cv-05544-KM-MAH Document 200 Filed 05/29/20 Page 30 of 30 PageID: 4645



     III.    Conclusion
        For the reasons set forth above, Defendants’ motion (DE 189) for
  summary judgment is GRANTED. Plaintiff’s cross-motion for summary
  judgment (DE 194) is DENIED. An appropriate order accompanies this
  Opinion.
  Dated: May 29, 2020



                                          /s/ Kevin McNulty
                                          ____________________________________
                                          Kevin McNulty
                                          United States District Judge




  days after service or within another time the court sets.”). See also Marenbach v. City
  of Margate, 942 F. Supp. 2d 488, 498 (D.N.J. 2013) (Party “must file an independent
  motion or application, separate from any substantive motion that party files”);
  Fidanzato v. Somerset, Hunterdon, and Warren Counties Vicinage 13, No. 11-5132,
  2012 WL 4508008, at *9 (D.N.J. Sept. 28, 2012) (explaining that “a party wishing to
  avail itself of the NJFCA must proceed by way of motion”); see also N.J.S.A. 2A:15–
  59.1(c) (“A party ... seeking an award under this section shall make application to the
  court which heard the matter. The application shall be supported by an affidavit.”);
  Accordingly, I deny the request for attorneys’ fees contained in Defendants’ summary
  judgment motion.


                                          30
